DETAILED ACTION

This Office action is in response to papers filed on 24 August 2020.

Claims 1-12 are pending and presented for examination.

Applicant's submission of references on form PTO-1449, filed on August 24, 2020 and November 3, 2021, have been considered. A signed copy of each form is attached. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-12 are directed to the abstract idea of comparing operating efficiency of an air conditioning device, as explained in detail below.  This judicial exception is not integrated into a practical application because the additional elements, which are recited at a high level of generality, provide convention functions of the mind that do not add meaningful limits to practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the processing circuitry.
The limitations of claims 1, 11, and 12, is the comparing of the first operating efficiency with a second operating efficiency, as drafted, is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the processing circuitry, which is generic computer components.  That is, other than reciting “processing circuitry”, nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, but for the “processing circuitry” language, “comparing” in the context of these claims encompass the user manually analyzing the operations of an air conditioner.  Similarly, the limitation of “deciding whether to perform the first air conditioning and whether to perform the second air conditioning, based on a result of the comparison between the first operating efficiency and the second operating efficiency”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly the claims recite an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of comparing and deciding operating efficiency amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible. 
Claims 2-10 are included in this rejection as they are dependent upon the rejected base claims and only include additional instructions to be applied to the generic computer component.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.  Furthermore, the preamble includes “control apparatus” but there is no control claimed are achieved in the functionality of the limitations

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4 and 11-12 include the limitation of “air conditioning target space by supplying outdoor without adjusting a temperature of the outdoor air to the air-conditioning target space”.  The recitation of “without adjusting” is considered a negative limitation; however, the functionality and operating of the air-conditioning without a required temperature setting is not clearly understood nor has it been specifically explained.  Appropriate action required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3,093,568 A1 to Matsugi et al..
In the reference of prior art to Matsugi et al. (herein after “Matsugi”) teaches of operating an air-conditioning system with a control unit in either a comfort operation mode or an energy-saving operation mode.  In doing so, the prior art teaches and/or fairly suggests the limitations of the instant invention as follows.
Independent claims 1, 11 and 12 are directed to an air-conditioning control apparatus, control method, and a non-transitory readable medium storing a control program, respectively, comprising: 
processing circuitry – taught in paragraph [0007] and [0045] where the components of a computer system are outlined:
to compare first operating efficiency, which is operating efficiency when only first air conditioning is performed, with second operating efficiency, which is operating efficiency when only second air conditioning is performed, the first air conditioning being air conditioning in an air-conditioning target space by an air conditioner, the second air conditioning being air conditioning in the air-conditioning target space by supplying outdoor air without adjusting a temperature of the outdoor air to the air-conditioning target space; and to decide whether to perform the first air conditioning and whether to perform the second air conditioning, based on a result of comparison between the first operating efficiency and the second operating efficiency. Taught in paragraph [0013] where the first aspect of the reference is explained as “to a ventilation device switchable between total heat exchange ventilation for exchanging air between inside and outside of a room while allowing outdoor air (OA) and room air (RA) to perform sensible heat exchange and latent heat exchange, and normal ventilation for exchanging the air between the inside and the outside of the room without allowing the outdoor air (OA) and the room air (RA) to exchange heat. The ventilation device includes: a controller (60) controlling an operational state of the ventilation device so that the ventilation device operates in either a comfortable operation mode in which switching
between the total heat exchange ventilation and the normal ventilation is performed in accordance with a discomfort index (DI) of the outdoor air (OA), or an energy-saving operation mode in which switching between the total heat exchange ventilation and the normal ventilation is performed in accordance with a difference between enthalpy (Ho) of the outdoor air (OA) and enthalpy (Hr) of the room air (RA).”
In claim 2, the air-conditioning control apparatus according to claim 1, is further stated as wherein when the first operating efficiency is less than the second operating efficiency, the processing circuitry decides to perform the second air conditioning instead of performing the first air conditioning. This aspect of the instant invention is described in paragraph [0057] where “if the enthalpy (Ho) of the outdoor air (OA) is lower than the enthalpy (Hr) of the room air (RA), the operation selector (61) performs control so that the total heat exchange ventilation is performed. When the total heat exchange ventilation is performed, the room may be heated efficiently, which also improves the energy savings” is explained.
Regarding claim 3 the air-conditioning control apparatus according to claim 1, is recited as wherein when the first operating efficiency is greater than or equal to the second operating efficiency, the processing circuitry decides to perform the first air conditioning instead of performing the second air conditioning. This trait is explained in paragraph [0058] as “if the enthalpy (Ho) of the outdoor air (OA) is lower than the enthalpy (Hr) of the room air (RA) during cooling of the room, the operation selector (61) performs control so that the normal ventilation is performed.  As a result, the outdoor air (OA) having a smaller quantity of heat than the room air (RA) is taken in the room as it is, thereby lowering the indoor temperature (Tr). Thus, while the outdoor air (OA) is taken in, the cooling operation may be stopped, thereby improving the energy savings”.
As per claim 4 the air-conditioning control apparatus according to claim 3, further includes wherein when the first operating efficiency is greater than or equal to the second operating efficiency, the processing circuitry decides to supply the outdoor air without adjusting the temperature of the outdoor air to the air-conditioning target space to ventilate the air-conditioning target space. Matsugi teaches this feature in paragraph [0029] as “all the indoor units (3) perform the same air conditioning operation (the heating or cooling operation). That is, the air conditioner (1) comprises a cooling/heating switching device in which all the indoor units (3) perform the heating or cooling operation.”  Matsugi teaches this feature of the instant claim without the need to change or adjust the temperature.
Claims 5 and 10 are directed to the air-conditioning control apparatus according to claim 4 and 9, respectively, wherein the processing circuitry decides to ventilate the air-conditioning target space with an amount of ventilation corresponding to the number of persons present in 10 the air-conditioning target space. This number of persons present in an area is taught in paragraph [0068] where a human detection sensor is explained to consider the number of people in a room as “the comfortable operation mode may be selected if a human is present in the room, and the energy-saving operation mode may be selected if no human is present in the room. The human detection may be performed by using information from an air conditioner provided with a human detection sensor.”
Regarding Claim 6, the air-conditioning control apparatus according to claim 1, wherein the processing circuitry compares the first operating efficiency with second operating efficiency which is operating efficiency when only the second air-conditioning is performed by a total heat exchanger is stated. This attribute is addressed in paragraph [0053] as “if the discomfort index (DI) is outside the range of 66-74, the total heat exchange ventilation is selected. When the total heat exchange ventilation is performed, the operation selector (61) switches the dumper (31)to the first state.”
As per claim 7, the air-conditioning control apparatus according to claim 1, wherein the processing circuitry calculates the first operating efficiency and the second operating efficiency, and performs comparison between the first operating efficiency and the second operating efficiency calculated is recited.  In paragraph [0013] Matsugi explains the calculation of a Discomfort Index – “an outdoor humidity sensor (44) detecting relative humidity (Ro) of the outdoor air (OA); an outdoor temperature sensor (43) detecting temperature (To) of the outdoor air (OA); and a discomfort index calculator (62) calculating a discomfort index (DI) of the outdoor air (OA) based on a value of the relative humidity (Ro) detected by the outdoor humidity sensor (44) and a value of the temperature (To) detected by the outdoor temperature sensor (43), wherein the controller (60) performs control such that, in the comfortable operation mode, the
normal ventilation is performed if the discomfort index (DI) is in a predetermined range, and the total heat exchange ventilation is performed if the discomfort index (DI) is outside the predetermined range.”
In claim 8 the air-conditioning control apparatus according to claim 7, is further directed to wherein the processing circuitry obtains a processed heat load, using a table  and a formula that allow the processed heat load to be obtained based on a temperature of the outdoor air, and calculates the first operating efficiency and the second operating efficiency, using the obtained processed heat load. This formula is taught by Matsugi in paragraph [0047] which recites the equation.  The use of a table is one that is wholly dependent upon the selection of design of the invention. 
In Claim 9 the air-conditioning control apparatus according to claim 1, is claimed as wherein the processing circuitry determines whether a condition for performing the second air conditioning is met, and when the condition for performing the second air conditioning is not met, decides to perform the first air conditioning instead of performing the second air conditioning, and further decides to supply the outdoor air after adjusting the temperature of the outdoor air to the air-conditioning target space to ventilate the air-conditioning target space. Matsugi teaches this element in paragraph [0067] as “switching between the comfortable operation mode and the energy-saving operation mode may be performed in accordance with a load of the air conditioner (1).”
For the reasons stated above, the limitations of the instant invention are taught and/or fairly suggested by the prior arts of record; thereby, rendering the instant claims unpatentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sheela Rao/Examiner, Art Unit 2119                                                                                                                                                                                                        June 14, 2022

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119